I concur in the reasoning and the result, but in view of the position which I took in the recent case of Hickok v.Skinner, 113 Utah 1, 190 P.2d 514, I feel constrained to add a brief word of explanation.
In the Hickok case, plaintiff had stopped at a stop sign, and having seen only one car approaching from the east at a distance of 400 to 500 feet, had proceeded into the intersection without again looking to the east. The immediate eastbound traffic had all passed while Hickok was stopped. The majority of this court held that plaintiff was guilty of contributory negligence as a matter of law in not having looked again to the east.
In this case, the question which confronts us is whether or not the defendant who was traveling on the through highway was guilty of negligence as a matter of law in *Page 284 
failing to look again in the direction of plaintiff's automobile, after having observed it at or near the stop sign when he (defendant) was about a quarter of a block (165 feet) away. The question here is the converse of Hickok v. Skinner. Although the question here is somewhat different from that in the Hickokcase, I think the underlying fundamental principle is the same.
There are some factual details in this case which I think distinguish it from Hickok v. Skinner, and I do not regard my concurrence in this case as inconsistent with the views expressed in my dissenting opinion in the Hickok case. But even if no valid distinction can be made between the two cases, I must nevertheless concur, because Hickok v. Skinner is now the law of this state.